Opinion issued September 12, 2002











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00592-CR
____________

JORGE FRANCO, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 263rd District Court
Harris County, Texas
Trial Court Cause No. 715554



MEMORANDUM  OPINION
	We are without jurisdiction to entertain this appeal.  Appellant was
sentenced in this case on June 27, 1996.  The deadline for filing notice of appeal was
Monday, July 29, 1996, because the thirtieth day after sentencing fell on a weekend. 
Tex. R. App. P. 4.1(a), 26.2(a)(1).  Appellant mailed his notice of appeal on April 22,
2002, more than five years after the deadline. See Tex. R. App. P. 9.2(b).
	We therefore dismiss the appeal for lack of jurisdiction.  Slaton v. State, 981
S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996).
 All pending motions are denied as moot.
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Hedges, Keyes, and Duggan. (1)
Do not publish.  Tex. R. App. P. 47.
1.    	The Honorable Lee Duggan, Jr., retired Justice, Court of Appeals, First District
of Texas at Houston, participating by assignment.